        Case 2:13-cr-00368-JAD-VCF Document 151 Filed 05/13/19 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for William C. Thompson

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:13-cr-368-JAD-NJK

12                 Plaintiff,                               DEFENDANT’S OBJECTION TO
                                                            PRESENTENCE INVESTIGATION
13          v.
                                                            REPORT AND SENTENCING
14   WILLIAM C. THOMPSON,                                   MEMORANDUM

15                 Defendant.

16
17          Certification: This Response is timely filed.
18          Comes now the defendant, William C. Thompson, by and through his attorney of record,
19   Assistant Federal Public Defender, Heidi A. Ojeda, who files this Sentencing Memorandum for
20   the Court’s consideration. Defendant submits the following Points and Authorities in support.
21          DATED this 13th day of May, 2019.
22                                                  RENE L. VALLADARES
                                                    Federal Public Defender
23
24                                            By: /s/ Heidi A. Ojeda
                                                  HEIDI A. OJEDA
25                                                Assistant Federal Public Defender
                                                  Attorney for William C. Thompson
26
          Case 2:13-cr-00368-JAD-VCF Document 151 Filed 05/13/19 Page 2 of 4




 1   I.             MEMORANDUM OF POINTS AND AUTHORITIES

 2           On February 25, 2019, Mr. Thompson appeared before the Court and entered a plea of
 3   guilty pursuant to a binding plea agreement. ECF No. 141. The plea agreement incorporates
 4   the charges from this instant case, 2:13-cr-368-JAD-VCF, and the charges outlined in the
 5   Indictment from a case originating out of Arizona, now 2:19-cr-047-JAD-VCF. Under the
 6   terms of this plea agreement, both parties would be jointly requesting a sentence of 354 months
 7   of custody with a lifetime of supervised release to follow. Mr. Thompson requests the Court
 8   follow that agreement, and provides this memorandum to the Court to address his minor
 9   objections to the Presentence Investigation Report and his request for the Court to limit the
10   amount of money that can be withdrawn from his inmate account during the term of his
11   custodial sentence.
12           A.     Objections to PSR

13           Although the final calculations in the PSR match those contemplated by the parties in
14   the plea agreement, there are five separate enhancements in the PSR that Mr. Thompson objects
15   to preserve the record. Specifically, Mr. Thompson objects to paragraphs 47, 56, 85, 94, and
16   176. Each of these paragraphs contain a 2-level enhancement for commission of a sex act
17   during the offense. To preserve the record, Mr. Thompson objects to these enhancements and
18   asks the Court to not impose them.
19           B.     Mr. Thompson requests the Court order that no more than 15% of
                    the funds in his inmate account can be taken to pay any restitution
20                  the Court orders.

21           In entering into this plea agreement, Mr. Thompson is agreeing to a life sentence for his
22   conduct in this case. Mr. Thompson would request that the Court limit the amount of money
23   that can be withdrawn from his inmate trust account. Undersigned counsel and prior counsel
24   have researched the Code of Federal Regulations and BOP policy statements surrounding this
25   issue. 28 C.F.R. 545.10, et seq., and Program Statement. 5280.08. Counsel have additionally
26   consulted with an attorney at the BOP concerning this issue. It appears that, except for $75 per
                                                    2
        Case 2:13-cr-00368-JAD-VCF Document 151 Filed 05/13/19 Page 3 of 4




 1   month, anything that is deposited into the prisoner’s trust account can be withdrawn by the BOP
 2   and applied towards a restitution order. Id. This includes funds from both institutional
 3   resources (funds received from inmate work assignments) and non-institutional sources (funds
 4   received from family and friends in the community). Mr. Thompson asks that the Court limit
 5   the BOP’s ability to do that.
 6          Mr. Thompson’s family support at this point is limited. His mother is 83 years old and
 7   remains in contact with her son. She occasionally financially supports Mr. Thompson. Mr.
 8   Thompson’s ex-wife, Melanie Thompson, has very limited contact with Mr. Thompson and
 9   offers little financial support to Mr. Thompson. Aside from the minimal wage that Mr.
10   Thompson will be able to make if he is allowed to participate in work programs while in the
11   BOP, Mr. Thompson will have very little outside financial support. Any support or wages that
12   he does have, however, Mr. Thompson would like to be able to use to communicate with the
13   family and friends that remain supportive of him and purchase essential living items. As such,
14   Mr. Thompson requests that the Court order that no more that 15% of his prisoner’s trust
15   account can be withdrawn to pay the Court-ordered restitution.
16
            DATED this 13th day of May, 2019.
17
18                                               Respectfully submitted,
19
                                                 RENE L. VALLADARES
20                                               Federal Public Defender
21                                               /s/ Heidi A. Ojeda
                                                 HEIDI A. OJEDA
22                                               Assistant Federal Public Defender
                                                 Attorney for William C. Thompson
23
24
25
26
                                                     3
        Case 2:13-cr-00368-JAD-VCF Document 151 Filed 05/13/19 Page 4 of 4




 1                           CERTIFICATE OF ELECTRONIC SERVICE
 2             The undersigned hereby certifies that she is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 4   papers.
 5             That on May 13, 2019, she served an electronic copy of the above and foregoing
 6   DEFENDANT’S OBJECTION TO PRESENTENCE INVESTIGATION REPORT AND
 7   SENTENCING MEMORANDUM by electronic service (ECF) to the person named below:
 8
 9                            NICHOLAS A. TRUTANICH
                              United States Attorney
10                            CHRISTOPHER BURTON
                              Assistant United States Attorney
11                            501 Las Vegas Blvd. South
                              Suite 1100
12                            Las Vegas, NV 89101
                                                       /s/ Marlene Mercado
13                                                     Employee of the Federal Public Defender
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       4
